Citation Nr: 1743131	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-35 537
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to and effective date prior to September 24, 2010 for the grant of service connection for depressive disorder.

2.  Entitlement to an effective dated prior to September 24, 2010 for the grant of a 100 percent evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In a number of statements, e.g. September 2010, October 2010, March 2012 and December 2012 correspondence, the Veteran references or appears to be referencing a claim of entitlement to service connection for a low back disability that was denied in a July 2004 rating decision.  The Veteran had appealed this decision, but the record reflects that a withdrawal of the appeal was received via his attorney right before a scheduled Board hearing in August 2010.  The September 2010 and October 2010 letters suggest that the Veteran believed the appeal to still be active, and the March 2012 and December 2012 letters at least suggest a claim to reopen.  Therefore, the RO should review this correspondence and take appropriate action.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  On September 24, 2010, the RO received private treatment records showing treatment for an acquired psychiatric disorder associated with service, which the RO interpreted as an original claim for service connection for an acquired psychiatric disorder. 

 2.  On January 11, 2011, the RO received a statement from the Veteran which the RO interpreted as a claim for an increase in the rating assigned to his service-connected bilateral hearing loss disability.

CONCLUSIONS OF LAW

1. The criteria for an effective date prior to September 24, 2010 for the grant of service connection for depressive disorder have not been met.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §§ 3.1, 3.156(c), 3.303, 3.304, 3.400 (2017).

2. The criteria for an effective date prior to September 24, 2010 for the grant of entitlement to a 100 percent rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §§ 3.1, 3.303, 3.400, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service private treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been provided appropriate VA examinations.

Accordingly, the Board will address the merits of the claims.




II. Legal Criteria

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  

The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §  3.400 (o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  An increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.  Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in severity occurred more than one year prior to the application for benefits, 38 C.F.R. § 3.400 (o)(2) does not apply.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101 (30) (West 2014); 38 C.F.R. § 3.1 (p) (2017).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (c) (2017).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2017).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. 
§ 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157 (b)(1) (2017).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85 (h), Table VI (2017).  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I, subject to the provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85 (f). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
 §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The Veteran has filed a claim of entitlement to earlier effective dates for the grants of a 100 percent rating for his bilateral hearing loss and entitlement to service connection for depressive disorder.  He has not offered any specific arguments as to the date he is seeking.  

On September 24, 2010, private treatment records were received that revealed that the Veteran was being treated for an acquired psychiatric disorder purportedly associated with his military service, and these records were construed as a claim for service connection for an acquired psychiatric disorder.  On January 4, 2011, a statement was received from the Veteran that was construed as a claim of entitlement to an increased rating for the Veteran's service-connected hearing loss.  The March 2012 rating decision granted entitlement to service connection for depressive disorder and a 100 percent rating for bilateral hearing loss, each effective from September 24, 2010.  In the October 2013 statement of the case, the RO indicated that the effective date for the 100 percent rating for bilateral hearing loss should have been January 4, 2011, but that the RO would not take action to change this error on VA's part.

With regard to the depressive disorder a review of the record reveals no communication or document dated prior to September 24, 2010 that raises the claim of entitlement to service connection for an acquired psychiatric disorder.  A March 2006 statement by the Veteran describes an incident during which he felt depressed, but that alone is not sufficient to raise a claim for service connection.  The statement must at least reflect a belief in entitlement to service-connected benefits.  A mere mention of a disability or symptoms is insufficient.  

With regard to the Veteran's bilateral hearing loss disability, prior to September 24, 20101, the disability was assigned a 50 percent rating.  Of record is a June 2010 VA examination that reveals an average loss of 95 decibels in the left ear with speech recognition of 56 percent and 82.5 decibels in the right ear with speech recognition of 64 percent.  These results reflect Level VIII hearing acuity in each ear, and Level VIII hearing in the left ear combined with Level VIII hearing in the right yields a 50 percent rating.  Consequently, there is no date prior to September 24, 2010 as of which it was factually ascertainable that the Veteran's bilateral hearing loss disability met the criteria for a 100 percent rating.  

In light of the above, the Board determines that a preponderance of the evidence is against the claims of entitlement to an effective date prior to September 24, 2010 for the grant of a 100 percent rating for bilateral hearing loss or entitlement to service connection for depressive disorder.  Therefore, the claims are denied.  


ORDER

Entitlement to an effective date prior to September 24, 2010 for the grant of service connection for depressive disorder is denied.

Entitlement to an effective dated prior to September 24, 2010 for the grant of a 100 percent evaluation for bilateral hearing loss is denied.


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


